
	
		II
		Calendar No. 672
		109th CONGRESS
		2d Session
		S. 3990
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Coleman (for himself
			 and Mr. Dayton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			December 6, 2006
			Committee discharged and ordered to be placed on the
			 calendar
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 216 Oak Street in Farmington, Minnesota, as the
		  Hamilton H. Judson Post Office. 
	
	
		1.Hamilton H. Judson Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 216 Oak Street in Farmington, Minnesota, shall be known and
			 designated as the Hamilton H. Judson Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Hamilton
			 H. Judson Post Office.
			
	
		December 6, 2006
		Committee discharged and ordered to be placed on the
		  calendar
	
